Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 1 of 8 Page ID #:200




                                Exhibit 1
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 2 of 8 Page ID #:201




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 3 of 8 Page ID #:202




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 4 of 8 Page ID #:203




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 5 of 8 Page ID #:204




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 6 of 8 Page ID #:205




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 7 of 8 Page ID #:206




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-08950-SK Document 43-4 Filed 08/17/20 Page 8 of 8 Page ID #:207




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
